

116 HR 4078 : EARLY Act Reauthorization of 2020
U.S. House of Representatives
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 4078IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo reauthorize the Young Women’s Breast Health Education and Awareness Requires Learning Young Act of 2009.1.Short titleThis Act may be cited as the EARLY Act Reauthorization of 2020.2.Reauthorization of the Young Women’s Breast Health Education and Awareness Requires Learning Young Act of 2009Section 399NN(h) of the Public Health Service Act (42 U.S.C. 280m(h)) is amended by striking $4,900,000 for each of fiscal years 2015 through 2019 and inserting $9,000,000 for each of fiscal years 2021 through 2025.Passed the House of Representatives September 29, 2020.Cheryl L. Johnson,Clerk.